                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

    JAMES MCLEAN,                                     )
                                                      )
                           Plaintiff,                 )
                                                      )
    v.                                                ) Docket no. 2:18-cv-00152-GZS
                                                      )
    DELHAIZE AMERICA DISTRIBUTION                     )
    LLC,                                              )
                                                      )
                                                      )
                           Defendant.


                                        PROCEDURAL ORDER


         The Court has reviewed the additional attachments filed in accordance with its earlier Order

on Defendant’s Motion to Seal (ECF No. 43). Pursuant to its determination that ECF No. 44-3

was not redacted in accordance with the Court’s Order, the Court hereby ORDERS that ECF No.

44-3 be SEALED and remain sealed barring a further order of the Court. Moreover, Defendant’s

counsel is ORDERED to review ECF No. 44-3 in its entirety and re-file a properly redacted version

no later than Tuesday February 12, 2019.1 The remaining redacted additional attachments (ECF

Nos. 44, 44-1, 44-2, and 44-4) shall remain on the public docket.



         SO ORDERED.

                                                            /s/ George Z. Singal
                                                            United States District Judge

Dated this 5th day of February, 2019.




1
   The Court directs counsel’s attention specifically to Bates stamp DF – 00407/Stipulated Record 00758 and Bates
stamp DF – 00437/Stipulated Record 00775.
